Citation Nr: 1021298	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbosacral 
back strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
service connection for lumbosacral back strain.  During the 
course of the appeal, the Veteran's claims file was 
temporarily brokered to the Seattle, Washington, VA Regional 
Office.  

By rating action in June 2008, the RO determined that there 
was no clear and unmistakable error in the April 1955 rating 
decision that denied service connection for a back condition.  
The Veteran was advised of that determination and of his 
appellate rights by letter dated in June 2008.  The Veteran 
has not appealed that determination and it will not be 
further addressed.

In March and April of 2010, the Veteran submitted additional 
evidence to the RO without the benefit of a waiver for RO 
consideration.  See 38 C.F.R. § 20.1304.  This evidence 
consists of two February 2010 personal statements and a March 
2005 private lumbar spine magnetic resonance imaging (MRI) 
report.  The March 2005 private treatment record is evidence 
already associated with the claims file.  The Veteran's two 
February 2010 personal statements were both directed and 
addressed to the Board, and the Veteran indicated that the 
information in the statements was for the Board's 
consideration.  As such, the Board finds that the Veteran has 
waived any RO consideration of the material, and the Board 
can proceed to the merits of the Veteran's claim.  
Accordingly, the Board finds that the evidence received is 
not evidence for which a remand is required under 38 C.F.R. § 
20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Service connection for lumbosacral back strain was denied 
in an April 1955 rating decision.  The Veteran was notified 
of this decision and of his appeal rights.  He did not appeal 
the decision.  

3.  Since the April 1955 rating decision which denied service 
connection for lumbosacral back strain, evidence that relates 
to an unestablished fact necessary to substantiate the claim 
has not been presented or secured.  


CONCLUSION OF LAW

The April 1955 rating decision, which denied entitlement to 
service connection for lumbosacral back strain, is final, and 
evidence received since that decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2005 letter sent to the Veteran.  
In the letter, the Veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for lumbosacral back strain in the September 2005 
VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a December 2009 letter to 
the Veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records and private medical records from February 
2005 to April 2005.  

VA has not provided the Veteran with an examination in 
connection with his claim for service connection for 
lumbosacral back strain; however, the Board finds that VA was 
not under an obligation to have the Veteran examined for his 
claim.  The Veteran has not brought forth new and material 
evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) 
states that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  For these reasons, the Board finds 
that VA was not under an obligation to provide an examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



II.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in- 
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Before addressing the merits of this case, the Board must 
first address whether the Veteran has presented a new claim 
to VA or whether the claim is one to reopen.  In that regard, 
it is noted that a change in diagnosis or specificity of the 
claim must be carefully considered in determining the 
etiology of a potentially service-connected disorder and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for lumbosacral back strain is accompanied by 
private treatment records diagnosing the Veteran with 
moderately severe central canal stenosis at L4-5, secondary 
to severe posterior facet degenerative change, also producing 
anteriolisthesis at this level.  See the March 2005 Lumbar 
Spine MRI report.  Despite the new diagnosis, the Veteran 
continues to assert that his claimed disability is 
attributable to his active military service.  Since the 
current claim is not based on a different factual base than 
when the issue was last decided on the merits, new and 
material evidence is necessary to reopen the claim.  Id.  
III.  Decision

At the time of the April 1955 rating decision, which denied 
service connection for lumbosacral back strain, the evidence 
of record consisted of the Veteran's service treatment 
records and results from a March 1955 VA examination.  Upon 
entry into active service, the Veteran's spine was considered 
normal, as reflected in the March 1953 entrance examination 
report.  Shortly after entrance into service, the Veteran was 
diagnosed with spina bifida occulta, first sacral segment, 
congenital, in April 1953.  It was noted that the disorder 
existed prior to service after a chair was pulled from under 
him in 1948, which injured his lower spine.  On a return 
visit to the in-service orthopedic clinic in April 1953, the 
Veteran complained of back pain when sitting and upon motion.  
Upon physical examination of the back, there was no deformity 
or real pain on pressure, and he demonstrated full range of 
motion of the entire spine in all planes of motion.  Although 
peripheral neurological examination testing was normal, x-
rays revealed defects in the neural arch of L-5 and S1, and 
possible defects in the lamina of L4, L5, and S1.  

The Veteran returned to sick call in May 1953 with complaints 
of persistent back pain.  He was given a local injection for 
the pain and deemed fit for duty.  In June 1953, the 
Veteran's symptoms had improved and a repeat injection was 
not considered necessary.  It was noted that he was fit for 
duty.  

In December 1954, the Board of Medical Survey determined that 
the Veteran was unfit for military duty by reason of a 
personality defect which existed prior to service.  The 
December 1954 report also noted that physical examination of 
the Veteran was within normal limits.  In March 1955, a VA 
examiner diagnosed the Veteran with an old lumbosacral back 
strain.  

The RO acknowledged the Veteran's diagnosis of spina bifida 
occulta, his treatment for back pain during service, and the 
diagnosis of an old lumbosacral back strain, but concluded 
that there was no evidence of a back injury in service.  As 
such, the RO determined that the Veteran's lumbosacral back 
strain was not incurred in or aggravated by his military 
service.  The Veteran was notified of the denial in an April 
1955 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

Based upon the evidence of record, the Board finds that the 
Veteran has not presented evidence since the April 1955 
rating decision, which raises a reasonable possibility of 
substantiating the claim of service connection for 
lumbosacral back strain.  Since the April 1955 rating 
decision, the evidence received into the record includes 
private treatment records from February 2005 to April 2005 
and personal statements submitted by the Veteran.  The 
private treatment records show back pain problems of the mid-
thoracic, lumbar, and sacral areas.  Diagnoses of 
degenerative spondylosis of the mid through inferior lumbar 
spine with marked facet degenerative changes at the level of 
L4-5, sacralization of the L5 segment, and moderately severe 
central canal stenosis at L4-5, secondary to severe posterior 
facet degenerative change are of record.  In a March 2010 
personal statement, the Veteran explained that kicking his 
leg during a routine marching band practice drill "tore-
open" his lower back.  X-rays were taken, and he was 
diagnosed with split vertebras and twisted disks.  He 
explained that the captain suggested a spinal tap be 
performed immediately because he had a 50 percent chance of 
walking if surgery was performed.  The Veteran stated that 
the results of the spinal tap showed a permanent back 
disability, and his orders were cut upon graduation to Alaska 
because of the disability.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the Veteran's current back 
disability was aggravated or caused by service.  Although the 
treatment records reflect continuing complaints and treatment 
for a back disability, the records do not specifically 
indicate that his current disability is related to his active 
service.  The Court has held that additional evidence, which 
consists merely of records of post-service treatment that do 
not indicate that a condition is service-connected, is not 
new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
Furthermore, the Veteran's claim is not substantiated by any 
other evidence in the record, other than his own assertions 
of his back disability being attributable to his military 
service.  The Veteran is not competent to provide medical 
evidence of diagnosis or etiology of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the 
Veteran's assertions are not material because they do not 
tend to demonstrate that his current back disability is 
related to his military service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  The Board concludes that this information, while 
new, does not raise a reasonable possibility of 
substantiating the claim.  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for lumbosacral back strain.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having 
found that the evidence is not new and material, no further 
adjudication of the claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for lumbosacral back strain is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


